Case 1:18-cv-00639-LO-JFA Document 68 Filed 11/16/18 Page 1 of 1 PageID# 451




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


NATIONAL RIFLE ASSOCIATION OF
AMERICA,

                       Plaintiff,

       V.                                         Civil Action No. 1:18cv0639(LO/JFA)

LOCKTON AFFINITY SERIES OF
LOCKTON AFFINITY, LLC,et al..

                       Defendants.



                                             ORDER


       Given the joint stipulation of dismissal without prejudice filed by the parties (Docket no.

66), the hearing on plaintiffs motion for the issuance of a letter request under the Hague

Convention(Docket no. 55)scheduled for November 16, 2018 is cancelled.

       Entered this 16th day of November,2018.                      ./S/.        3^
                                                       John F. Anderson
                                                       United Slates klagistrate Judge
                                                     John F. Anderson
                                                     United States Magistrate Judge
Alexandria, Virginia
